Digitally signed by
                                                                                 Reporter of Decisions
                              Illinois Official Reports                          Reason: I attest to the
                                                                                 accuracy and integrity
                                                                                 of this document
                                                                                 Date: 2018.12.20
                                      Appellate Court                            10:21:25 -06'00'




                  M&S Industrial Co. v. Allahverdi, 2018 IL App (1st) 172028



Appellate Court          M&S INDUSTRIAL CO., INC., Plaintiff-Appellant, v. FRED
Caption                  ALLAHVERDI, d/b/a Pars Auto Repair, Defendant-Appellee.



District & No.           First District, Fourth Division
                         Docket No. 1-17-2028



Filed                    August 9, 2018
Rehearing denied         September 12, 2018



Decision Under           Appeal from the Circuit Court of Cook County, No. 15-L-8359; the
Review                   Hon. John P. Callahan, Judge, presiding.



Judgment                 Affirmed.


Counsel on               Robert J. Augenlicht and Michael O. Kurtz, of Chicago, for appellant.
Appeal
                         Maisel & Associates, of Naperville (Anthony J. Ritrovato, of counsel),
                         for appellee.



Panel                    JUSTICE BURKE delivered the judgment of the court, with opinion.
                         Justices McBride and Gordon concurred in the judgment and opinion.
                                             OPINION

¶1       Plaintiff M&S Industrial Co., Inc. (M&S), appeals the dismissal of its complaint against
     defendant Fred Allahverdi arising out of injuries sustained when the roof of Allahverdi’s
     building uplifted during a wind storm and struck nearby power lines, resulting in an electrical
     surge that damaged M&S’s property. The circuit court dismissed the complaint on grounds
     that M&S’s claim was barred by the statute of limitations applicable to construction negligence
     (735 ILCS 5/13-214(a) (West 2012)). Based on our determination that section 13-214(a) of the
     Code of Civil Procedure (Code) applies to M&S’s claim and that, as a matter of law, the
     four-year limitations period expired before M&S filed suit, we affirm.

¶2                                        I. BACKGROUND
¶3       M&S filed its initial complaint on August 14, 2015. M&S alleged that Allahverdi operated
     an automobile sales and service business on his property and that he or his employees
     negligently left a large overhead dock door open during unsafe weather conditions—severely
     high winds—in Chicago on October 27, 2010. Due to the high winds, a portion of the roof of
     Allahverdi’s building detached and struck nearby power lines that serviced M&S’s building.
     M&S alleged that the resulting electrical surge damaged M&S’s property, namely, computer
     numerical control machines, which M&S uses to manufacture sophisticated metal components
     for the defense industry.
¶4       M&S later filed a second amended complaint that alleged in pertinent part:
                 “4. On October 27, 2010, ALLAHVERDI was personally aware of a significant
             and hazardous structural defect present on the *** location, to wit: an improperly
             installed and maintained roof which was not structurally sound, not constructed in
             accordance with industry standards and not attached to the main structure of the
             building. ALLAHVERDI’s knowledge was based on his role as a contractor in the
             construction of the structure at the *** location, when and where the roof was built.
                 ***
                 6. On October 27, 2010, in the middle of this windstorm and despite the dangerous
             wind conditions, employees of ALLAHVERDI left a large overhead dock door on the
             *** location open to the exterior environment.
                 7. As a result of this opening exposing the interior of the *** location to the
             windstorm and the inability of the roof to resist uplift forces because it was improperly
             installed and maintained, not constructed in accordance with industry standards, and
             not attached to the main structure, a portion of the building’s roof detached from the
             building and struck a nearby power supply line ***.”
¶5       In addition, the complaint alleged that Allahverdi “owed a duty of care to exercise ordinary
     care to avoid injury and damage” and to “mitigate unsafe conditions on the property” and he
     breached this duty
                 “a. By failing to replace the structurally unsound roof, and/or
                 b. By failing to secure the roof to the main structure of the building; and/or
                 c. By allowing the roof of the property *** to be installed and maintained in such
             dangerous condition.”


                                                 -2-
¶6         Alternatively, the complaint pled that Allahverdi owed a duty of care under the building
       code regulations and breached this duty. The complaint alleged that, as a result of the
       occurrence, Allahverdi was issued a citation for building code violations by the City of
       Chicago on October 28, 2010.
¶7         Allahverdi filed a motion under section 2-619 of the Code (id. § 2-619) to dismiss the
       second amended complaint asserting that causation was too attenuated to be foreseeable. The
       circuit court granted this motion with prejudice.
¶8         M&S filed a motion to reconsider and vacate the dismissal. The parties submitted
       additional briefing and supplemental authority. M&S filed the affidavit and report of Dennis
       McCann, an engineering consultant hired by M&S in March 2016 to perform an engineering
       analysis of the roof of Allahverdi’s building. McCann averred that he inspected the interior of
       Allahverdi’s roof on March 26, 2016. McCann averred that the deck panels of the roof were
       not attached to the steel roof joists of the building, in violation of building code requirements,
       and that, had the roof been attached properly, it should have been able to resist the strong winds
       on October 27, 2010. Further, McCann averred that the defects he observed were not readily
       observable except upon close inspection.
¶9         In Allahverdi’s response, he asserted, inter alia, that plaintiff’s second amended complaint
       was barred by the four-year statute of limitations applicable to claims of construction
       negligence (id. § 13-214(a)).
¶ 10       In its reply, M&S argued that the motion to dismiss should be denied as it involved
       questions of fact and section 13-214(a) did not apply because it was not raising a claim of
       construction negligence. Rather, it was suing Allahverdi for maintaining a hazardous condition
       on his land of which Allahverdi was aware. Alternatively, M&S argued that the discovery rule
       applied to toll the construction statute of limitations because it could not have discovered the
       defective roof until it hired McCann in March 2016 to examine Allahverdi’s building using a
       scissor lift and high-intensity lights.
¶ 11       Following a hearing April 12, 2017, the circuit court allowed submission of additional
       materials and permitted Allahverdi to amend his prior motion to dismiss to add a statute of
       limitations argument under 2-619(a)(5) of the Code based on section 13-214(a). Allahverdi
       contended that the discovery rule did not apply because the alleged injury was caused by a
       sudden, traumatic event—the windstorm that blew the roof onto the power lines—and thus the
       claim accrued on October 27, 2010.
¶ 12       After oral arguments on July 19, 2017, the circuit court entered an order granting both
       M&S’s motion to reconsider and Allahverdi’s amended motion to dismiss under section
       2-619(a)(5). The court held that M&S’s claim was a construction negligence claim and section
       13-214(a) applied. It further held that the injury sustained was a sudden traumatic event
       placing M&S on notice of a cause of action as of October 27, 2010, and that the discovery rule
       did not apply. The court dismissed the second amended complaint with prejudice. M&S filed a
       timely notice of appeal.

¶ 13                                        II. ANALYSIS
¶ 14                                    A. Standard of Review
¶ 15       Whether a claim is barred by the statute of limitations “is a matter properly raised by a
       section 2-619 motion to dismiss.” Porter v. Decatur Memorial Hospital, 227 Ill. 2d 343, 352


                                                   -3-
       (2008). When reviewing a 2-619 motion to dismiss, we “must interpret all pleadings and
       supporting documents in the light most favorable to the nonmoving party” and take as true all
       well-pleaded facts and reasonable inferences derived therefrom. Id. “It is well settled that our
       review of a section 2-619 dismissal is de novo.” Id. Similarly, “[t]he applicability of a statute of
       limitations to a cause of action presents a legal question we review de novo.” Travelers
       Casualty & Surety Co. v. Bowman, 229 Ill. 2d 461, 466 (2008).

¶ 16                         B. Construction Negligence Statute of Limitations
¶ 17       M&S maintains on appeal that the circuit court erred in holding that section 13-214(a)
       applies because its claim sounds in premises liability, not construction negligence. M&S
       asserts that its complaint sought to hold Allahverdi liable based on a landowner’s duty to
       exercise reasonable care to prevent and mitigate dangerous conditions on his property and
       alleged that he was aware of the dangerous condition—the improperly attached roof—because
       he served as a contractor in the construction of the roof and he breached his duty by failing to
       fix the dangerous condition and/or failed to maintain his property in accordance with the
       Chicago Building Code.
¶ 18       Allahverdi contends that the trial court correctly applied section 13-214(a), as M&S’s
       claims are all based on the initial construction of the roof and his activity as the contractor and
       installer, despite M&S’s attempts to plead around construction negligence. Allahverdi argues
       that application of section 13-214(a) depends not on the status of the defendant as property
       owner or construction professional but upon the activity of the defendant.
¶ 19       Section 13-214(a) provides:
                    “(a) Actions based upon tort, contract or otherwise against any person for an act or
               omission of such person in the design, planning, supervision, observation or
               management of construction, or construction of an improvement to real property shall
               be commenced within 4 years from the time the person bringing an action, or his or her
               privity, knew or should reasonably have known of such act or omission.” 735 ILCS
               5/13-214(a) (West 2012).1
¶ 20       “[O]ur supreme court has held that the four-year statute of limitations relating to
       construction matters protects only certain enumerated activities, specifically, ‘the design,
       planning, supervision, observation or management of construction.’ ” 15th Place
       Condominium Ass’n v. South Campus Development Team, LLC, 2014 IL App (1st) 122292,
       ¶ 48 (quoting People ex rel. Skinner v. Hellmuth, Obata & Kassabaum, Inc., 114 Ill. 2d 252,
       259 (1986)).
¶ 21       Our courts have explained that section 13-214 is meant to “protect activity rather than
       status.” Ryan v. Commonwealth Edison Co., 381 Ill. App. 3d 877, 885 (2008) (interpreting
       section 13-214(b)). “[O]ne must look to the specific activity in question rather than” the status
       of the defendant in determining application of the statute. Id. (citing Skinner v. Anderson, 38

           1
            We note that many of the cases cited by the parties and discussed below involve interpretation of
       section 13-214(b), the construction statute of repose, which contains identical language, i.e., “in the
       design, planning, supervision, observation or management of construction, or construction of an
       improvement to real property.” 735 5/13-214(b) (West 2012). “[B]ecause of the identical language in
       sections 13-214(a) and 13-214(b), the cases concerning section 13-214(b) are pertinent to this issue.”
       Morietta v. Reese Construction Co., 347 Ill. App. 3d 1077, 1081 (2004).

                                                      -4-
       Ill. 2d 459 (1967)). “It is not enough that the party seeking the protection of the statute is a
       landowner. [Citation.] A landowner is only protected by the statute if he or she engages in the
       enumerated activities.” Trtanj v. City of Granite City, 379 Ill. App. 3d 795, 801 (2008).
¶ 22        In Ryan, the plaintiff challenged the grant of summary judgment for the defendant
       electrical utility company, contending that section 13-214(b) was inapplicable to his claim.
       Ryan, 381 Ill. App. 3d at 882. The plaintiff alleged that the defendant negligently failed to
       perform its ongoing maintenance duties, which increased the severity of an explosion that
       injured the plaintiff while he was performing maintenance work on a circuit breaker. Id. at
       878-79. The defendant had installed and set up the electrical system over 10 years before the
       accident. Id. at 882. The plaintiff contended that section 13-214(b) did not apply because the
       defendant’s ongoing maintenance duties as a supplier of power were at issue, and not the
       “design, planning, supervision, observation, or management” of the electrical system. (Internal
       quotation marks omitted.) Id. This court held that
                “even though a design professional receives the protection of the statute of repose for
                design and installation-related activities, it does not receive protection for other
                activities that are not within the purview of the statute. Such other activities include
                manufacturing and sales, as well as breach of duty by one who undertakes inspection
                and maintenance duties ***.” Id. at 887.
       The Ryan court held that the defendant electric company “had a specific duty to maintain its
       equipment,” which derived “from its capacity as the power supplier and not from its status as
       installer of the system.” Id. at 888. Although the defendant electric company installed the
       system, the court recognized that the theory of recovery was predicated upon its alleged failure
       to discover and repair defects in its power system as the supplier, and these
       maintenance-related claims did not fall within the scope of the construction statute of repose.
       Id. at 889.
¶ 23        In support, the Ryan court cited with approval the Third District case MBA Enterprises,
       Inc. v. Northern Illinois Gas Co., 307 Ill. App. 3d 285 (1999). There, the plaintiff alleged that a
       defect in the original design and construction of a gas pipe led to an explosion and the pipe
       system had been constructed more than 10 years prior; the plaintiff alleged that the defendant
       gas company negligently inspected, operated, and maintained the defective pipe system, which
       it used on a daily basis to sell and supply gas to the hotel where the explosion occurred. Id. at
       286-87. The court concluded that the gas company, as a supplier that operated the system daily
       in order to provide a utility service involving a dangerous commodity to the plaintiff, was
       under an “ongoing duty of care to operate and maintain the gas system in a safe manner.” Id. at
       288 (citing Metz v. Central Illinois Electric & Gas Co., 32 Ill. 2d 446 (1965) (gas is a
       dangerous commodity and those who handle it must exercise a commensurate level of care)).
       The court found the construction-related claims were barred by section 13-214(b), but the
       plaintiff’s negligent maintenance claims survived, as the plaintiff alleged that the gas company
       violated an ongoing duty to operate the gas system in a safe manner. Id. at 287-90.
¶ 24        On appeal, M&S relies on Ryan and MBA Enterprises and attempts to distinguish two First
       District cases that Allahverdi cites on appeal and which the Ryan court criticized: O’Brien v.
       City of Chicago, 285 Ill. App. 3d 864 (1996), and CITGO Petroleum Corp. v. McDermott
       International, Inc., 368 Ill. App. 3d 603 (2006). In O’Brien, a fatal accident occurred involving
       a median. The court found that the defendant city engineered and designed the reconstruction
       of the roadway, and this qualified as an “improvement” within the meaning of section

                                                    -5-
       13-214(b). O’Brien, 285 Ill. App. 3d at 869. The plaintiff argued that section 13-214(b) did not
       apply because it was not claiming defective design, but, rather, that the defendant negligently
       operated, maintained, repaired, and altered the median and failed to alleviate the dangerous
       condition in negligently maintaining the “ ‘existing barrierless median.’ ” Id. at 870. This court
       held that the claim was, in essence, a design defect claim that the defendant “created and
       maintained a dangerous condition,” i.e., the existing median. Id. The plaintiff did not allege
       that the defendant had taken any recent affirmative action that increased the dangerousness of
       the roadway but that it failed to correct a dangerous condition it created in the reconstruction
       project, which had occurred more than 10 years prior. Id. Thus, the claim was barred by the
       construction statute of repose. Id.
¶ 25        In CITGO, 368 Ill. App. 3d at 604, the third-party pipefitting manufacturer plaintiff
       brought a claim for negligent maintenance, inspection, and operation of an oil refinery where a
       fire occurred against the former owner of the refinery. The defendant had installed the pipes at
       issue more than 10 years before, when the refinery was constructed. Id. The court held that
       because the plaintiff’s allegations of negligent maintenance of the piping system were based on
       defective pipefitting that was allegedly installed when the refinery was constructed, the claim
       was barred by section 13-214(b). Id. at 609. The court in CITGO criticized MBA Enterprises
       on grounds that it carved “out an exception that was not intended when the legislature enacted
       the statute” and, although the plaintiff’s claims in MBA Enterprises were fashioned as “failure
       to maintain” claims, they were essentially based on a defective product installed at the time the
       gas system was constructed. Id.
¶ 26        The Ryan court criticized O’Brien and CITGO on grounds that they protected “an installer
       regardless of the fact that the installer has an independent duty to inspect and maintain the
       property at issue, if its breach of duty consists of the failure to discover and correct a design
       defect.” Ryan, 381 Ill. App. 3d at 883-84. In relying on Ryan and MBA Enterprises on appeal,
       M&S contends that a landowner can be independently liable for negligent maintenance of a
       dangerous condition even if the landowner participated in construction of defective
       improvements to property. We conclude that the present case is distinguishable from MBA
       Enterprises and Ryan. Both cases involved utility suppliers of hazardous substances that, in
       addition to their duties as installers, also had heightened and ongoing duties to inspect and
       maintain the equipment through which they sold and transmitted their utilities daily. As the
       Ryan court specifically observed, “[i]t is well established that power suppliers have an ongoing
       duty to inspect and maintain the equipment through which that power is transmitted.” Id. at
       888. The duty of care to safely inspect and maintain their equipment imposed on the utilities
       stemmed from their role as a utility supplier using equipment to deliver the product, and not
       from its status as the original installer of the piping system.
¶ 27        Here, in contrast, M&S’s claim involves a defectively constructed roof, a single event that
       does not entail the daily provision of a dangerous utility to a customer. Much like in O’Brien
       and CITGO, M&S’s claim is, at its core, a claim of defect in design and construction,
       regardless of how M&S characterizes Allahverdi’s acts and omissions. A review of M&S’s
       amended complaint, supporting documents, and arguments before the circuit court
       demonstrates that M&S focuses on Allahverdi’s acts in construction of the roof. M&S’s
       amended complaint alleged that Allahverdi was aware of the “improperly installed and
       maintained roof which was not structurally sound, not constructed in accordance with industry
       standards and not attached to the main structure of the building. Allahverdi’s knowledge was

                                                   -6-
       based on his role as a contractor in the construction of the structure ***.” M&S alleged that, as
       a result of the “improperly installed and maintained” roof, which was “not constructed in
       accordance with industry standards, and not attached to the main structure,” the roof detached
       during the wind storm. M&S alleged that Allahverdi failed to replace the unsound roof, secure
       it to the structure, and allowed the roof to be installed and maintained in a dangerous condition.
¶ 28        The report and affidavit of plaintiff’s expert McCann echoes these allegations. M&S
       argued before the circuit court that the cause “was what I just read in [McCann’s] report ***
       that the negligence was the failure to attach and maintain that roof properly in violation of the
       building code and in violation of the building standards.” M&S observed that the report also
       identified differences between Allahverdi’s roof “as-constructed” and the architectural
       drawings, observing that there was
                “no record of design changes approved by the architect in the permit file suggesting
                that these chang[es] were made during construction. The combination of unapproved
                design changes, building permit file which contained a building violation notice
                requiring the owner to post the name of the general contractor, and leftover building
                materials at the site suggests that the owner may have acted as general contractor for
                construction of the subject building. It is likely that many of the observed deficiencies
                are a result of an inexperienced owner acting as a general contractor or self performing
                work.”
¶ 29        M&S argued before the circuit court that “the negligence was the failure to properly
       maintain a roof that the defendant knew was not attached. If he had corrected the failure to
       attach the roof at any time prior to this accident, again, we wouldn’t be here.” M&S asserted
       that the opening of the dock door was “the precipitating event, but it was not the cause. The
       cause was what I just read in the report *** that the negligence was the failure to attach and
       maintain that roof properly in violation of the building code and in violation of the building
       standards.” M&S reiterated that opening the dock door “was not the negligent act that’s been
       alleged in the complaint” and that Allahverdi “has never responded to the assertion that it was
       the failure to attach the roof that was the negligent act.”
¶ 30        M&S’s various assertions that Allahverdi failed to “maintain” the roof amount to different
       permutations of the same fundamental claim: that Allahverdi initially improperly constructed
       the roof. M&S’s bare allegation that Allahverdi failed to “maintain” the roof is unsupported by
       further fact allegations. The amended complaint does not indicate that Allahverdi subsequently
       made attempts to maintain or repair the roof after its initial construction. M&S’s amended
       complaint clearly alleged that Allahverdi actually participated in the construction of the
       improvement (the roof) and that this faulty construction was to blame for the roof uplifting in
       the wind. As such, M&S’s claim encompasses the activities set forth in section 13-214(a).
¶ 31        In determining that section 13-214(a) applies to M&S’s claim, we note that Allahverdi
       cites Wright v. Board of Education of the City of Chicago, 335 Ill. App. 3d 948 (2002), on
       appeal. In Wright, 335 Ill. App. 3d at 949-50, the plaintiff sued after tripping on a step at a
       school that was built decades before and that had remained unchanged. The court found the
       plaintiff’s negligence action was barred by the construction statute of repose, as the school did
       not have any ongoing duties to maintain or repair the step by redesigning or reconstructing it to
       comply with current code and it was not in disrepair. Id. at 957. Imposing a duty to improve on
       the defendant “would defeat the stated purpose of the construction statute of repose, that being
       the insulation of participants in the construction process from defending against stale claims.”

                                                   -7-
       Id. at 958. The Wright court distinguished MBA Enterprises on grounds that the latter case
       involved an “ongoing duty of care related to the presence of explosive gasses in the
       instrumentality at the heart of that case.” Id. at 957.
¶ 32       M&S asserts that its cause of action is distinct from Wright because the roof presented an
       innately dangerous condition or instrumentality, like the gas pipes in MBA Enterprises.
       However, similar to the plaintiff in Wright, M&S is merely attempting to plead around the
       defect in the initial construction of the roof, a claim that is subject to section 13-214(a).
¶ 33       M&S further argues that The Lombard Co. v. Chicago Housing Authority, 221 Ill. App. 3d
730 (1991), upon which the circuit court relied, is distinguishable from the present case. In
       Lombard, the plaintiff sued the defendant landowner for breach of contract. Id. at 731-32. The
       court found that section 13-214 was applicable because the plaintiff alleged that the defendant
       failed to approve or reject shop drawings, thereby becoming involved in the “planning,
       supervision and management of the construction project.” Id. at 735. The court held that
       “section 13-214 applies by its terms to all persons engaged in construction-related activities.”
       Id. M&S contends that Lombard is inapplicable here because Allahverdi is independently
       liable for maintaining a hazardous condition on his property. As the Lombard court observed,
       in reviewing a motion to dismiss, “the court must look to the allegations of fact contained in the
       complaint to determine whether the particular activities the landowner has purportedly
       engaged in or failed to engage in, as the case may be, fall within the purview of the statute.” Id.
       Here, as stated, the activities set forth in the complaint fell within the purview of section
       13-214(a).

¶ 34                                          C. Discovery Rule
¶ 35       M&S next contends that even if the construction negligence limitation period in section
       13-214(a) applies, dismissal was improper under the discovery rule because the date the claim
       accrued was a question of fact. According to M&S, it could not have known that the damage
       was “wrongfully caused” until M&S hired an engineer to inspect the roof in March 2016 and
       discovered that the roof was not attached to the structure of Allahverdi’s building.
¶ 36       Allahverdi responds that M&S had sufficient information for a reasonable person to be put
       on notice as of the date of the occurrence on October 27, 2010, that the damage may have been
       wrongfully caused and further inquiry was necessary.
¶ 37       As stated, section 13-214(a) provides that the four-year limitation period on construction
       negligence claims is triggered when the party “knew or should reasonably have known of such
       act or omission.” 735 ILCS 5/13-214(a) (West 2012). This “discovery rule” “tolls the statute of
       limitations until the plaintiff knows or reasonably should know it has been injured and that this
       injury was wrongfully caused.” Swann & Weiskopf, Ltd. v. Meed Associates, Inc., 304 Ill. App.
3d 970, 975 (1999) (citing Knox College v. Celotex Corp., 88 Ill. 2d 407, 415 (1981), and
       County of Du Page v. Graham, Anderson, Probst & White, Inc., 109 Ill. 2d 143, 153-54
       (1985)). “At that point, the plaintiff has an obligation to conduct further inquiries to determine
       whether it has an actionable claim.” Id. (citing Nolan v. Johns-Manville Asbestos, 85 Ill. 2d
161, 171 (1981)). The purpose of the discovery rule is to “ameliorate the potentially harsh
       effect of a mechanical application of the statute of limitations that would result in it expiring
       before a plaintiff even knows of his cause of action.” Henderson Square Condominium Ass’n
       v. LAB Townhomes, LLC, 2015 IL 118139, ¶ 52.


                                                    -8-
¶ 38        “While the time at which a party knows or should reasonably know of both an injury and
       that it was wrongfully caused is generally a question of fact for the fact finder [citation], where
       it is apparent from the undisputed facts that only one conclusion can be drawn, the question
       becomes one of law for the court [citation].” Freeport Memorial Hospital v. Lankton, Ziegele,
       Terry & Associates, Inc., 170 Ill. App. 3d 531, 535 (1988) (affirming dismissal of the
       plaintiff’s negligent design and construction action under section 2-619 as untimely filed
       (citing Knox, 88 Ill. 2d at 416, and Witherell v. Weimer, 85 Ill. 2d 146, 156 (1981))).
¶ 39        Here, the facts known to M&S are not disputed. Based on M&S allegations, it learned that
       its property had been damaged and what caused that damage on October 27, 2010. That is, part
       of Allahverdi’s roof uplifted in high winds and landed on nearby power lines, causing a power
       surge that damaged M&S’s machines. The president of M&S went to the site of the electrical
       lines shortly after and took photographs of the roofing materials near the electrical lines.
       Allahverdi was also present and he pointed at the roofing materials and informed the president
       of M&S that it happened when his employee opened the dock door. At that point, M&S
       undoubtedly knew that it sustained damage caused by Allahverdi’s roof detaching and
       crashing into the power lines.
¶ 40        M&S contends, however, that it did not know the damage was “wrongfully caused” at that
       point and it did not discover the wrongful cause until almost six years later, in March 2016,
       when it hired McCann to investigate. M&S argues that the fact that the roof decking was not
       properly attached to the building structure was only discoverable upon close inspection.
¶ 41        As our supreme court has made clear, “the term ‘wrongfully caused’ does not require
       knowledge of negligent conduct or the existence of a cause of action.” Id. (citing Knox, 88 Ill.
2d at 416). A plaintiff need not have “ ‘knowledge of a specific defendant’s negligent conduct
       or knowledge of the existence of a cause of action’ ” before the limitations statute is triggered.
       (Emphasis omitted.) Castello v. Kalis, 352 Ill. App. 3d 736, 744 (2004) (quoting Young v.
       McKiegue, 303 Ill. App. 3d 380, 388 (1999)). As such, “[t]he law is well settled that once a
       party knows or reasonably should know both of his injury and that it was wrongfully caused,
       ‘the burden is upon the injured person to inquire further as to the existence of a cause of
       action.’ ” Id. (quoting Witherell, 85 Ill. 2d at 156); see Nolan, 85 Ill. 2d at 171 (“[O]nce it
       reasonably appears that an injury was wrongfully caused, the party may not slumber on his
       rights.”).
¶ 42        Here, M&S reasonably should have suspected possible wrongful causation and, at a
       minimum, should have been compelled to inquire further when its neighbor’s roof uplifted in
       the wind and hit the power lines, causing damage to its property. In that regard, two cases in
       particular assist us in determining that the limitations period began to run on the date
       Allahverdi’s roof detached and caused the damage.
¶ 43        In AXIA, Inc. v. I.C. Harbour Construction Co., 150 Ill. App. 3d 645, 648 (1986), an office
       building began to leak shortly after construction was completed in 1978, and the building
       owner notified the architect and general contractor of the leaks within a year. Four years later,
       the building owner hired a consultant to determine the cause of the leaks, and the consultant
       concluded that design and construction deficiencies were to blame. Id. at 648-49. The building
       owner instituted suit in 1984, but it was dismissed as being time-barred. Id. at 649-50. On
       appeal, the building owner argued, similar to M&S’s argument here, that its action did not
       accrue until the consultant issued its report, as it had no knowledge of the real cause of the
       problem until then. Id. at 650. However, the court rejected this argument and found that the

                                                    -9-
       limitations period was triggered when the building owner notified the contractor of the water
       leakage issue within one year of completion of the building. Id. at 651. This “indicate[d] that it
       possessed the requisite amount of information necessary to further inquire whether the
       problem was actionable.” Id.
¶ 44        Also helpful to our analysis is Swann & Weiskopf, Ltd., 304 Ill. App. 3d 970. There, the
       plaintiff was hired for design services and the plaintiff retained the defendant subcontractor to
       design a storm water removal system, which experienced flooding problems shortly after the
       project was completed. Id. at 972. The plaintiff contended on appeal that its complaint was not
       time-barred because it did not discover its claim against the subcontractor until the
       subcontractor acknowledged the defective design approximately five years after the project’s
       completion. Id. at 974. This court held that the plaintiff “possessed enough information ‘to
       inquire further’ about” the allegedly defective design when the plaintiff was notified of the
       flooding problems and sent its project manager and the subcontractor to investigate. Id. at 976.
¶ 45        In a similar fashion, M&S had an obligation to conduct further inquiries when its president
       discovered that the damage was caused when part of Allahverdi’s roof blew off and hit the
       power lines during the windstorm and Allahverdi informed her that the roof uplifted when the
       dock doors were opened. At the least, M&S was placed on notice that further inquiry was
       necessary. See Castello, 352 Ill. App. 3d at 745. That M&S was placed under a burden as of
       October 27, 2010, to further investigate rings especially true considering that it filed suit
       months before it received the engineering report. M&S filed its lawsuit against Allahverdi on
       August 14, 2015. The report of its engineering expert was issued on March 26, 2016. Thus,
       M&S filed its complaint seven months before it claims it was capable of knowing that the
       damage was wrongfully caused. This demonstrates that while it may not have known exactly
       why the roof detached before McCann issued his report, it nevertheless knew the damage had
       been wrongfully caused. See McCormick v. Uppuluri, 250 Ill. App. 3d 386, 391-92 (1993)
       (holding that, as a matter of law, the statute of limitations on the plaintiff’s medical malpractice
       claim began running on the date he filed his first lawsuit because the plaintiff “must have had
       sufficient information concerning his injury and its cause for plaintiff to have instituted suit.
       Even if plaintiff did not, we must impute it to plaintiff. To hold otherwise in this case would
       make a mockery of the court system.”); see also 155 Harbor Drive Condominium Ass’n v.
       Harbor Point Inc., 209 Ill. App. 3d 631, 644 (1991) (upholding the trial court’s ruling that, as a
       matter of law, the plaintiff knew of its injury and that it was wrongfully caused when it filed its
       initial lawsuit, with respect to other defendants subsequently added to the litigation).
¶ 46        We find that the cases cited by M&S on appeal entail circumstances distinguishable from
       the present case. In Henderson Square, 2015 IL 118139, ¶ 54, the plaintiffs experienced minor
       water leakage in their condominium units in 2007 and 2008 and had repairs done, but the leaks
       persisted. The plaintiffs eventually engaged an engineer and contractor to investigate and
       undertake invasive testing in 2009, and they learned once the walls were opened up that the
       units had been so poorly constructed that they would have to be reconstructed. Id. The
       plaintiffs also learned in 2009 that the defendants had made false representations concerning
       the construction. Id. The defendants argued that the limitations period began running when the
       plaintiffs first knew there was water leaking into the units. Id. ¶ 55. Our supreme court held
       that the date of discovery was a question of fact precluding dismissal under section 2-619. Id.
       The court observed that “it is possible that the minor repairs in the present case, coupled with
       the limited nature of the water infiltration experienced, was enough to reasonably delay

                                                    - 10 -
       plaintiffs’ hiring of professional contractors to open up the wall and to discover the latent
       defects.” Id. ¶ 59.
¶ 47       Next, in Graham, 109 Ill. 2d at 153-54, our supreme court held that a question of fact
       existed as to when the plaintiff county had the requisite knowledge to trigger the limitations
       period where the county became aware of moisture problems on the exterior walls of a county
       building constructed in 1974 but did not file suit until 1982. The county informed the architect
       of the moisture problems in 1974 and also of cracks in masonry walls and foundation that
       occurred over time, and the architect suggested certain causes (which were not actionable) and
       repairs, which were attempted over the years. Id. at 148-49. The court held that the county was
       aware of the moisture problem in 1974, but “it is impossible to state, as a matter of law, that
       this knowledge was sufficient to trigger the running of the limitations period. It is possible that
       the suggestions of the architect and the resulting repairs were adequate to keep a reasonable
       person from investigating further.” Id. at 154.
¶ 48       Lastly, in Society of Mount Carmel v. Fox, 31 Ill. App. 3d 1060, 1060-61 (1975), the
       plaintiffs sued their architect for the faulty design of a school. The plaintiffs noticed cracks and
       defects in the building more than five years before filing their complaint, but the defendant
       architects assured the plaintiffs that the defects were merely “maintenance problems.” Id. at
       1060. The plaintiffs argued that the limitations period did not begin to run until they obtained a
       contractor’s report sometime later, which concluded that the cracks were the result of a design
       defect. Id. at 1061. Based on (1) the plaintiffs’ assertion that they neither knew nor had any
       way of knowing of the design defect and they did not discover it until the contractor’s report,
       (2) the defendants’ assurances that the cracks were merely maintenance issues, and (3) that
       there was no evidence in the record that would show that plaintiffs knew of the alleged
       defective design of the building as the cause of the defects prior to 1969, the court reversed the
       summary judgment holding in favor of defendant and held the discovery date was the date the
       plaintiffs received the report informing them of the design defects, and not when they first
       observed the cracks in the building. Id. at 1061-63.
¶ 49       There are crucial differences between the above cases and the present circumstances.
       Henderson Square, Graham, and Fox all involve damage that occurred incrementally over
       time. They also entailed repairs that were made over time that initially appeared to remedy the
       problems. In contrast, the damage in the present case occurred suddenly during high winds.
       The present case does not involve any minor repairs performed over time that seemed to fix the
       issue. Additionally, M&S’s cases involved circumstances where the defendants made certain
       representations that hindered or delayed discovery of the cause of the damage and their
       responsibility for it. Here, in contrast, there was no evidence of any representations by
       Allahverdi after the incident on October 27, 2010, which could have deterred M&S from
       investigating further into the cause of the damage. There are no allegations that Allahverdi
       attempted to hide the cause of the accident or made false representations. Indeed, shortly after
       the incident, he informed M&S’s president that his roof detached during the windstorm after
       the dock door of his building was opened.
¶ 50       We note that M&S contends that the circuit court erred in applying the “sudden traumatic
       event” rule to this case, as its application is limited to personal injury actions. We need not
       address whether to apply this rule here, however, because we have concluded that the
       application of the discovery rule here involves a question of law given the undisputed facts.
       That is, regardless of the application the “sudden traumatic event” rule, only one conclusion

                                                    - 11 -
       can be drawn from the undisputed facts in the present case—that the limitations period was
       triggered at the time the roof of Allahverdi’s building detached and caused damage to M&S’s
       property. In any event, Allahverdi’s point is well taken under the circumstances of this case.
       Allahverdi cites this rule in arguing that the limitations period began running on the date the
       damage occurred because the injury here was sudden and traumatic and not hidden, insidious,
       or chronic like a slow water leak or a cracking foundation, as in the cases relied upon by M&S.

¶ 51                                        III. CONCLUSION
¶ 52       For the reasons stated above, we affirm the circuit court’s decision to grant Allahverdi’s
       motion to dismiss pursuant to section 2-619(a)(5) of the Code. The parties’ briefs adequately
       relay their respective contentions and adequately respond thereto, indicating that oral argument
       would not further our consideration of this appeal.

¶ 53      Affirmed.




                                                  - 12 -